In an action to recover damages for injury to property, the plaintiff appeals from (1) so much of an order of the Supreme Court, Nassau County (Kutner, J.), dated May 7, 1986, as denied his motion for leave to serve a second amended complaint and an amended bill of particulars, and granted that branch of the cross motion of the defendant New York Racing Association which was for summary judgment dismissing the complaint insofar as it is asserted against it, and (2) so much of an order of the same court, dated June 30, 1986, as, upon reargument, adhered to its original determination.
Ordered that the appeal from the order dated May 7, 1986, is dismissed, as that order was superseded by the order dated June 30, 1986, made upon reargument; and it is further,
Ordered that the order dated June 30, 1986, is affirmed insofar as appealed from, for reasons stated by Justice Kutner at the Supreme Court; and it is further,
Ordered that the respondents New York Racing Association and Royal Guard Fence Company are awarded one bill of costs. Niehoff, J. P., Lawrence, Weinstein and Kunzeman, JJ., concur.